82 N.Y.2d 683 (1993)
The People of the State of New York ex rel. Kevin Hatzman, Appellant,
v.
Robert H. Kuhlmann, as Superintendent of the Sullivan Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted May 3, 1993.
Decided July 6, 1993.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied. Motion for assignment of new counsel dismissed as academic.